Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021, has been entered.
Applicants’ submission includes an amendment, in which claim 3 has been canceled, and claims 1 and 16 have been amended to include the subject matter of now-canceled claim 3.
Claims 1, 2, and 4-20 are presently pending in this application.
 
Information Disclosure Statement
	Applicants’ aforementioned submission also includes an Information Disclosure Statement; the references cited therein have been carefully reviewed by the Examiner.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/061,064, filed on July 20, 2018 (now U. S. Patent No. 10,661,256).
Applicants’ Priority Document was filed in the parent application on September 21, 2018.

Withdrawn Rejection
	The 35 U.S.C. 103 rejection of claims 1, 2, 5, 6, and 13-20 as being unpatentable over Arnold et al. (U. S. Patent Publication No. 2010/0256432) in view of Simanzhenkov et al. (U. S. Patent No. 10,350,582), as stated in the previous Final Rejection, has been withdrawn in view of Applicants’ amendments to claims 1 and 16 by incorporating therein the subject matter of now-canceled claim 3.
	
Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the previous Final Rejection, the aforementioned cited references do not teach or suggest, for example, the claimed cumulative pore volume of from 0.05 to 0.50 cm3/g.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 22, 2021